Name: 74/325/EEC: Council Decision of 27 June 1974 on the setting up of an Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: European Union law;  organisation of work and working conditions;  EU institutions and European civil service
 Date Published: 1974-07-09

 Avis juridique important|31974D032574/325/EEC: Council Decision of 27 June 1974 on the setting up of an Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 185 , 09/07/1974 P. 0015 - 0017 Finnish special edition: Chapter 5 Volume 1 P. 0175 Greek special edition: Chapter 05 Volume 2 P. 0029 Swedish special edition: Chapter 5 Volume 1 P. 0175 Spanish special edition: Chapter 05 Volume 2 P. 0027 Portuguese special edition Chapter 05 Volume 2 P. 0027 COUNCIL DECISION of 27 June 1974 on the setting up of an Advisory Committee on Safety, Hygiene and Health Protection at Work (74/325/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 145 thereof; Having regard to the draft of the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas the profound transformation in production methods in all sectors of the economy and the spread of dangerous techniques and materials have created new problems for the safety, hygiene and health protection of workers at their place of work; Whereas the prevention of occupational accidents and diseases, as well as occupational hygiene, are among the objectives of the Treaty establishing the European Economic Community; Whereas the Council resolution of 21 January 1974 (2) concerning a social action programme envisages an action programme for workers which aims inter alia at improvement in safety and health conditions at work; Whereas a standing body should be envisaged to assist the Commission in the preparation and implementation of activities in the fields of safety, hygiene and health protection at work and to facilitate cooperation between national administrations, trades unions and employers' organizations; Whereas this Decision does not conflict with Article 118 of the Treaty establishing the European Economic Community, HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee on Safety, Hygiene and Health Protection at Work (hereinafter called the "Committee") is hereby established. Article 2 1. The Committee shall have the task of assisting the Commission in the preparation and implementation of activities in the fields of safety, hygiene and health protection at work. This task shall cover all sectors of the economy except the mineral extracting industries falling within the responsibility of the Mines Safety and Health Commission and except the protection of the health of workers against the dangers arising from ionizing radiations which is subject to special regulations pursuant to the Treaty establishing the European Atomic Energy Community. (1)OJ No C 40, 8.4.1974, p. 64. (2)OJ No C 13, 12.2.1974, p. 1. 2. The Committee shall have the task in particular, of undertaking the following activities: (a) conducting, on the basis of information available to it, exchanges of views and experience regarding existing or planned regulations; (b) contributing towards the development of a common approach to problems existing in the fields of safety, hygiene and health protection at work and towards the choice of Community priorities as well as measures necessary for implementing them; (c) drawing the Commission's attention to areas in which there is an apparent need for the acquisition of new knowledge and for the implementation of appropriate educational and research projects; (d) defining, within the framework of Community action programmes, and in cooperation with the Mines Safety and Health Commission: - the criteria and aims of the campaign against the risk of accidents at work and health hazards within the undertaking; - methods enabling undertakings and their employees to evaluate and to improve the level of protection; (e) contributing towards keeping national adminstrations, trades unions and employers' organizations informed of Community measures in order to facilitate their cooperation and to encourage initiatives promoted by them aiming at exchanges of experience and at laying down codes of practice. Article 3 1. The Committee shall produce an annual report on its activities. 2. The Commission shall forward that report to the European Parliament, the Council, the Economic and Social Committee and the Consultative Committee of the European Coal and Steel Community. Article 4 1. The Committee shall consist of 54 full members, there being for each Member State two representatives of the Government, two representatives of trade unions and two representatives of employers' organizations. 2. An alternate member shall be appointed for each full member. Without prejudice to Article 6 (3), the alternative member shall attend Committee meetings only when the member for whom he deputizes is unable to be present. 3. Full members and alternate members of the Committee shall be appointed by the Council which, in respect of representatives of trade unions and employers' associations, shall endeavour to achieve a fair balance in the composition of the Committee between the various economic sectors concerned. 4. The list of the members and the alternate members shall be published by the Council in the Official Journal of the European Communities for information purposes. Article 5 1. The term of office of full members and alternate members shall be three years. Their appointments shall be renewable. 2. On expiry of their term of office, the full members and alternate members shall remain in office until they are replaced or their appointments are renewed. 3. A member's term of office shall end before the expiry of the three year period with his resignation or following a communication from the Member State concerned indicating that the term of office is terminated. For the remainder of the term of office, a member shall be replaced in accordance with the procedure laid down in Article 4. Article 6 1. The Committee shall be chaired by a member of the Commission or, where such member is prevented from so doing and as an exception, by a Commission official to be nominated by him. The Chairman shall not vote. 2. The Committee shall meet when convened by the Chairman, either at the latter's initiative or at the request of at least one-third of its members. 3. The Chairman may, on his own initiative, invite up to two experts to participate in Committee meetings. Each Committee member may be accompanied by an expert, provided that he so informs the Chairman at least three days before the Committee meeting. 4. The Committee may establish working parties under the chairmanship of a Committee member. They shall submit the results of their proceedings in the form of a report at a meeting of the Committee. 5. Representatives of the Commission's department concerned shall participate in meetings of the Committee and of working parties. Secretarial services shall be provided for the Committee and for working parties by the Commission. Article 7 1. An opinion delivered by the Committee shall not be valid unless two-thirds of its members are present. 2. Opinions of the Committee shall state the reasons on which they are based ; they shall be delivered by an absolute majority of the votes validly cast. They shall be accompanied by a written statement of the views expressed by the minority, when the latter so requests. Article 8 The Committee shall adopt its rules of procedure which shall enter into force after the Council, having received an opinion from the Commission, has given its approval. Article 9 Without prejudice to Article 214 of the Treaty, Committee members shall be required not to disclose information to which they have gained access through Committee or working party proceedings, if the Commission informs them that the opinion requested or the question raised is of a confidential nature. In such cases, only Committee members and representatives of the Commission's department shall attend the meetings concerned. Article 10 This Decision shall enter into force on the fifth day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 27 June 1974. For the Council The President K. GSCHEIDLE